DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/30/20 has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 (and its dependent claims), as well as 5, 7, 9, 13, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims all recite the limitation ‘it’ in the claim language. Examiner has interpreted these ‘it’s to be referring to the fireplace as a whole, however, amendments to the claim language must be made to clarify the claims and the specific elements being referred to. 

Allowable Subject Matter
The subject matter of claims 1-17 is allowable over the prior art of record.
as to claim 1 and its dependent claims, the claims recite the details of an electric fireplace comprises a fireplace cabinet which is provided with a window, a simulated fuel and an imaging plate disposed in the fireplace cabinet, wherein it comprises a spark simulating device, and the spark simulating device includes a light source and light pipes; the light- receiving ends of the light pipes are fixed oppositely to the light source to receive light from the light source, and light spots are formed at the light-emitting ends of the light pipes; the light- emitting ends of the light pipes are disposed on the simulated fuel and the imaging plate.
Jones [US 10371333] teaches an electric fireplace with a light source, simulated fuel and an imaging plate, but fails to teach the light pipes a claimed, in particular with the physical and structural arrangements recited in the claim language. Pan [US 8904681] teaches alternative methods for simulating flames, but similarly fails to teach the light pipes as claimed in combination with other claimed elements and limitations. No other cited art cures such a deficiency. 
Because the prior art of record fails to teach or disclose the details of an electric fireplace comprises a fireplace cabinet which is provided with a window, a simulated fuel and an imaging plate disposed in the fireplace cabinet, wherein it comprises a spark simulating device, and the spark simulating device includes a light source and light pipes; the light- receiving ends of the light pipes are fixed oppositely to the light source to receive light from the light source, and light spots are formed at the light-emitting ends of the light pipes; the light- emitting ends of the light pipes are disposed on the simulated fuel and the imaging plate, nor is there any reason to modify or combine them absent applicant’s own disclosure, the claims are allowable over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON GYLLSTROM whose telephone number is (571)270-1498. The examiner can normally be reached M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875